Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed 
4.	Independent claims 1, 8 and 15 claim a multi-modal platform that receive multi-modal inputs and generates interactive experiences based on the inputs. In one aspect, a method includes receiving input data comprising one or more images of an area of a sports venue. A person is detected in the one or more images. Apparel information including at least one of a team identifier or player identifier on athletic apparel of the person is identifier in the one or more images. An interactive experience that includes a particular sports-related character is selected based at least on the apparel information. The interactive experience is initiated on an interactive display. The interactive experience includes video of the particular sports- related character delivering a message to the person, in a manner not disclose or suggested in any prior art.  
The representative closest prior art is Bates et al., US Patent Application (20190205645), hereinafter “Bates” and Werner et al., US Patent Application 1. A computer-implemented method comprising: generating, by one or more sensors, input data comprising one or more images of a person standing near an interactive display in of an area of a sports venue; identifying, in the one or more images, apparel information comprising at least one of a team identifier or player identifier on athletic apparel of the person that is standing near the interactive display; accessing, from an interactive experience library, multiple candidate interactive experiences that can be selected for output on the interactive display to engage the person standing near the interactive display; selecting, based at least on the apparel information and from among the multiple candidate interactive experiences, the interactive experience comprising a virtual recreation of a real or fictional particular sports-related character; and providing, in real time to generating the input data, the interactive experience for output on the interactive display, the interactive experience comprising video of the virtual recreation of the particular sports-related character delivering a message to the person standing near the interactive display”.

In regards to claims 1, 8 and 15 the representative prior art is Bates and Werner. Bates discloses systems and methods provided for presenting supplemental content in an augmented reality environment where an object within a field of view of an augmented reality device of a user is identified and processed to detect a reference related to a participant in an event. A user profile or user social network is searched to identify a message from the user about the participant. The message may be combined with the object in the augmented reality field of view.


In regards to claims 1, 8 and 15 Bates and Werner, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “identifying, in the one or more images, apparel information comprising at least one of a team identifier or player identifier on athletic apparel of the person that is standing near the interactive display; accessing, from an interactive experience library, multiple candidate interactive experiences that can be selected for output on the interactive display to engage the person standing near the interactive display; selecting, based at least on the apparel information and from among the multiple candidate interactive experiences, an interactive the interactive experience comprising a virtual recreation of a real or fictional particular sports-related character” of the claimed invention.  Claims 2-7; 9-14 and16-20 depend from claim 1, 8 and 15 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694